internal_revenue_service number release date index number ------------------------------ --------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number ---------------------- refer reply to cc ita b05 plr-140057-12 date date legend year year e f c d j k m term note date a date b dollar_figurex dollar_figurey ------- ------- ------ ----- --------------------------------------------------------------------------- -------------------------------------------------------- ---------------------------- --------------------------- --------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ -- ----------------- ---------------------- ----------------- ---------- dear ------------------- this letter responds to a letter dated date submitted on your behalf and requesting an extension of time to make the election described in sec_108 of the internal_revenue_code which allows an electing taxpayer to treat certain indebtedness as qualified_real_property indebtedness facts plr-140057-12 you filed a joint federal_income_tax return for year during year you owned a e profits and capital interest in c a limited_liability_company treated as a partnership for federal_income_tax purposes you were also the sole shareholder of d an s_corporation d owns the remaining f profits and capital interest in c at all relevant times c is engaged in the purchase and management of j c finances its purchases through a combination of equity and debt prior to year c borrowed money to purchase through a wholly-owned limited_liability_company a k interest in m in date a c obtained additional financing to purchase all of the interests in m in combination with this additional financing c refinanced the loans used to acquire its k interest in m by executing the term note during year c owed approximately dollar_figurex on the term note due to declining economic conditions on date b the holder of the term note agreed to forgive all of c’s obligations under the term note for dollar_figurey as a result of this transaction c realized discharge_of_indebtedness cod income c did not report the cod income on its form_1065 or on the schedule_k-1 it furnished to you for year you also did not include the cod income on your federal_income_tax return nor did you file a form_982 for year after the returns were filed you met with your tax advisors and determined that c should have reported the cod income on its federal_income_tax return including the schedule_k-1 furnished to you for year in addition you and your advisors determined that you could have made the election described in sec_108 as of the date of your letter requesting an extension of time to make the sec_108 election you had not received any notice from the internal_revenue_service relating to your failure to include the cod income on your federal_income_tax return for year law and analysis sec_61 provides that except as otherwise provided gross_income includes income from the discharge_of_indebtedness sec_108 provides that in the case of a taxpayer other than a c_corporation gross_income does not include income from the discharge of qualified_real_property indebtedness sec_108 provides that amounts excluded from gross_income under sec_108 are applied to reduce the basis of the depreciable real_property of the taxpayer sec_108 provides that qualified_real_property indebtedness means indebtedness that a was incurred or assumed by the taxpayer in connection with real_property used in a trade_or_business and is secured_by such real_property b was incurred or assumed before date or if incurred or assumed after that date is qualified_acquisition_indebtedness and c with respect to which the taxpayer makes plr-140057-12 an election to have sec_108 apply sec_108 provides that qualified_acquisition_indebtedness means with respect to any real_property described in sec_108 indebtedness incurred or assumed to acquire construct reconstruct or substantially improve such property sec_108 provides that in the case of a partnership sec_108 and c are applied at the partner level sec_108 provides that the sec_108 election is made on the taxpayer’s return for the taxable_year that the discharge occurs or at another time specified in regulations promulgated by the secretary sec_108 provides that the sec_108 election is made in the manner prescribed in regulations sec_1_108-5 of the income_tax regulations provides that the sec_108 election must be made on the timely filed including extensions federal_income_tax return for the taxable_year that the taxpayer has cod income that is excludible from gross_income under sec_108 the election is made on a completed form_982 in accordance with that form and its instructions sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election the due_date of which is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic extensions covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides however that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the plr-140057-12 taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made furthermore sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section based on the information provided and the representations made we conclude that you acted reasonably and in good_faith within the meaning of sec_301_9100-3 and that granting an extension of time to make the sec_108 election will not prejudice the interests of the government our conclusion is based in part on your representation that you and your spouse and c have filed amended federal_income_tax returns for year which is subsequent to year that take a position consistent with the relief requested in this ruling accordingly you are granted an extension of days from the date of this letter to file an amended federal_income_tax return for year to make the election described in sec_108 and sec_1_108-5 the election is to be made on form_982 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express no opinion as to whether the term note is qualified_real_property indebtedness within the meaning of sec_108 or b that is eligible for the election described in sec_108 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by plr-140057-12 attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jeffrey t rodrick senior technician reviewer branch income_tax accounting
